DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This Office Action is in response to the application filed on 09/22/2022. Claims 1-20 are presently pending and are presented for examination. Claims 1, 11, and 20 have been amended. 
Reply to Remarks
Applicant’s arguments, see Applicant’s Remarks, filed on 09/22/2022, with respect to the rejection of claim 6 under § 112(b) have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. 
Applicant’s arguments, see Applicant’s Remarks, filed on 09/22/2022, with respect to the rejections for claims 1-20 under § 101 have been considered and are not persuasive. Applicant has argued the application is directed to improving navigation products and that the placement of landmarks on a navigational map cannot be performed manually. Examiner respectfully disagrees. 
The recited identification and determination of objects as well as the generation and display of a map and its associated markers can be done with pen and paper or in the mind as navigation has been conducted before the invention of computers and automation. Displaying data is a form of insignificant extra-solution activity.
Applicant’s arguments, see Applicant’s Remarks, filed on 09/22/2022, with respect to the rejections for claims 1-20 under § 103 have been considered and are not persuasive. Applicant has argued that the Applicant’s cameras are not mobile, let alone photographing a front and rear view of a car. Examiner respectfully disagrees. 
The limitations as currently written, state that the plurality of cameras monitor the same geographical area. The broadest reasonable interpretation of the words same geographical area is that the cameras’ fields of view overlap resulting in the study of continuously overlapping fields of view that capture changing objects. Therefore, the cameras that could be mounted on a moving platform such as a vehicle, and are scattered around the vehicle with overlapping fields of view that are studying the same geographical areas for movement and landmarks. Therefore, the combination of Lee and Holz does teach that the plurality of video clips being respectively captured by a plurality of cameras monitoring a geographical area.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
As per claim 1
Step 1: The claim is directed to a process as it recites (A computer-implemented method).
Step 2 Prong 1: The claim is directed to an abstract idea of a mental process. The claim recites the limitations (identifying…, a plurality of objects), (determining… at least one of uniqueness levels), and (determining… at least one of the plurality of objects). These limitations as drafted are simple processes that under their broadest reasonable interpretations cover the performance of these limitations in the mind or by hand. The nominal recitation of the processors does not take the limitations out of the mental process grouping. Thus, the claim recites mental processes which are abstract ideas.
Step 2 Prong 2: Judicial exception is not integrated into a practical application. The claim recites the additional elements of: (1) one or more processors (2) displaying the landmark on a map. The recited processors are recited at a high level of generality and merely apply the exception using generic computer components to automate the abstract idea. Further, displaying data is a form of insignificant extra-solution activity.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to Step 2A Prong 2, the additional elements amount to no more than mere instructions to apply the exception using generic computer components. The processor is well-understood, routine and conventional in the art, as indicated in the following rejections under 103. For these reasons, claim 1 is not patent eligible under 35 U.S.C. § 101.
As per claim 2-10
These method claims further define the abstract ideas of the mental processes illustrated in claim 1, they do not recite any additional elements or other limitations that transform the determinations based on the at least one of the uniqueness levels and the expected appearance probabilities, at least one of the plurality of objects to be a landmark of the geographical areas into a practical application, as the use of imagers to recognize landmarks is well-understood, routine and conventional in the art, as indicated in the following rejections under 103.
As per claim 11
Step 1: The claim is directed to a process as it recites (A computer-implemented method).
Step 2 Prong 1: The claim is directed to an abstract idea of a mental process. The claim recites the limitations (identifying…, a plurality of objects), (determining… at least one of uniqueness levels), and (determining… at least one of the plurality of objects). These limitations as drafted are simple processes that under their broadest reasonable interpretations cover the performance of these limitations in the mind or by hand. The nominal recitation of the processors does not take the limitations out of the mental process grouping. Thus, the claim recites mental processes which are abstract ideas.
Step 2 Prong 2: Judicial exception is not integrated into a practical application. The claim recites the additional elements of: (1) one or more processors (2) displaying the landmark on a map. The recited processors are recited at a high level of generality and merely apply the exception using generic computer components to automate the abstract idea. Further, displaying data is a form of insignificant extra-solution activity.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to Step 2A Prong 2, the additional elements amount to no more than mere instructions to apply the exception using generic computer components. The processor is well-understood, routine and conventional in the art, as indicated in the following rejections under 103. For these reasons, claim 11 is not patent eligible under 35 U.S.C. § 101.
As per claim 12-19
These method claims further define the abstract ideas of the mental processes illustrated in claim 11, they do not recite any additional elements or other limitations that transform the determinations based on the at least one of the uniqueness levels and the expected appearance probabilities, at least one of the plurality of objects to be a landmark of the geographical areas into a practical application, as the use of imagers to recognize landmarks is well-understood, routine and conventional in the art, as indicated in the following rejections under 103.
As per claim 20
Step 1: The claim is directed to a process as it recites (A computer-implemented method).
Step 2 Prong 1: The claim is directed to an abstract idea of a mental process. The claim recites the limitations (identifying…, a plurality of objects), (determining… at least one of uniqueness levels), and (determining… at least one of the plurality of objects). These limitations as drafted are simple processes that under their broadest reasonable interpretations cover the performance of these limitations in the mind or by hand. The nominal recitation of the processors does not take the limitations out of the mental process grouping. Thus, the claim recites mental processes which are abstract ideas.
Step 2 Prong 2: Judicial exception is not integrated into a practical application. The claim recites the additional elements of: (1) a processor (2) displaying the landmark on a map. The recited processor is recited at a high level of generality and merely apply the exception using generic computer components to automate the abstract idea. Further, displaying data is a form of insignificant extra-solution activity.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to Step 2A Prong 2, the additional elements amount to no more than mere instructions to apply the exception using generic computer components. The processor is well-understood, routine and conventional in the art, as indicated in the following rejections under 103. For these reasons, claim 20 is not patent eligible under 35 U.S.C. § 101.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-11, and 17-20 are rejected under 35 U.S.C. § 103 as being unpatentable over Lee, US-20120127309-A1, and in view of Holz, US-20180180421-A1, and Wheeler et al., US-20180188037-A1, hereinafter referred to as Lee, Holz, and Wheeler.
As per claim 1

Lee discloses [a] computer-implemented method, comprising (an obstacle recognition method for vehicle – Lee ¶7):
identifying, by one or more processors, a plurality of objects from a plurality of video clips, the plurality of video clips being respectively captured by a plurality of cameras monitoring a same geographical area (an obstacle recognition system for vehicle includes: an image photographing unit included in a vehicle, and generating a source image which is obtained by photographing a front view and a rear view while the vehicle is driving; an edge image generation unit receiving the source image, and generating an edge image which represents an object included in the source image as an edge line; a Region Of Interest (ROI) detection unit dividing the edge image into a plurality of regions – Lee Fig 1 + ¶9); 
determining, by the one or more processors, at least one of uniqueness levels and expected appearance probabilities of each of the plurality of objects in the plurality of video clips (an obstacle recognition system for vehicle…generating an edge image which represents an object included in the source image as an edge line; a Region Of Interest (ROI) detection unit dividing the edge image into a plurality of regions, calculating a total sum of edge component values of the edge line for each region, comparing the total sum of edge component values and a predetermined threshold value, and detecting an ROI from the regions on the basis of the compared result for each region; and an image analysis unit scanning the detected ROI by block units having a certain size to analyze whether an obstacle exists in the detected ROI., In this case, when the CET value of the first region R1 is less than the predetermined threshold value (TH) as the calculated result of the edge value collector 134 in FIG. 4, a detection error where the first region R1 is excluded from an ROI may occur., an ROI detection unit dividing the edge image into a plurality of regions, comparing a total sum of edge component values of an edge line comprised in each of the regions and a predetermined threshold value by regions, and detecting a region, in which the total sum of edge component values is greater than the threshold value, as the ROI from among the plurality of regions – Lee Fig 1, ¶9, ¶54, and Claim 1 - Examiner reasons that the analysis to avoid errors is to verify the probability of an accurate detection); and 
Lee does not disclose determining, by the one or more processors and based on the at least one of the uniqueness levels and the expected appearance probabilities, at least one of the plurality of objects to be a landmark of the geographical area, displaying the landmark on a map of a geographical area for facilitating navigation.
However, Holz teaches determining, by the one or more processors and based on the at least one of the uniqueness levels and the expected appearance probabilities, at least one of the plurality of objects to be a landmark of the geographical area (one or more processors, and a non-transitory computer readable medium, Further examples may include determining a pose estimation confidence. The pose estimation confidence may be based on the ratio of inliers associated with a subset to the total number of candidate landmarks. A ratio that is close to one may indicate that there are very few false detections, while a ratio that is close to zero may indicate that there are many false detections., For example, the number of sampled landmarks may relate to a percentage of the total number of candidate landmarks. –  Holz Fig 15 + ¶4, ¶32, and ¶92).
Lee discloses a vehicle mounted obstacle detection and verification system that separates scanned objects into a series of edge lines that are totaled, analyzed, verified, and used to assist in vehicle navigation. Holz teaches a vehicle mounted landmark detection system that calculates a ratio of total candidate landmarks to verify their detections and locations to update navigational maps.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lee, a vehicle mounted obstacle detection and verification system that separates scanned objects into a series of edge lines that are totaled, analyzed, verified, and use to assist in vehicle navigation with, a vehicle mounted landmark detection system that calculates a ratio of total candidate landmarks to verify their detections and locations to update navigational maps, as taught by Holz, to avoid an excessive operation processing amount in an image processing operation for obstacle recognition, see Lee ¶7.
However, Wheeler teaches displaying the landmark on a map of a geographical area for facilitating navigation (HD map API 205 includes several APIs including the localization API 250 , the landmark map API 255, For example, although the techniques described herein are applied to autonomous vehicles, the techniques can also be applied to other applications, for example, for displaying HD maps for vehicles with drivers, - – Wheeler Fig 10 & 16 + ¶48 & ¶173).
Lee discloses a vehicle mounted obstacle detection and verification system that separates scanned objects into a series of edge lines that are totaled, analyzed, verified, and used to assist in vehicle navigation. Wheeler teaches a vehicle mounted landmark detection system that compares detected objects to existing databases, accounting for weather, timestamps, confidence values, removal of outliers, neural networks and thresholds to verify their detections and locations to update navigational maps.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lee, a vehicle mounted obstacle detection and verification system that separates scanned objects into a series of edge lines that are totaled, analyzed, verified, and use to assist in vehicle navigation with, a vehicle mounted landmark detection system that compares detected objects to existing databases, accounting for weather, timestamps, confidence values, removal of outliers, neural networks and thresholds to verify their detections and locations to update navigational maps, as taught by Wheeler, to avoid an excessive operation processing amount in an image processing operation for obstacle recognition, see Lee ¶7.
As per claim 7
Lee does not disclose wherein determining the expected appearance probabilities comprises: 
obtaining, by the one or more processors, a prediction model representing an association between at least a time when a video clip is captured by a camera and expected appearance probabilities of a number of objects in the video clip; 
for a given video clip of the plurality of video clips: 
determining, by the one or more processors, a time when the given video clip is captured; and 
generating, by the one or more processors, respective expected appearance probabilities of the number of objects in the given video clip by applying the determined time when the given video clip is captured to the prediction model.
However, Wheeler teaches wherein determining the expected appearance probabilities comprises (The information included in a landmark map is associated with a confidence value measuring a probability of a representation being accurate. – Wheeler Fig 10 & 16 + ¶66): 
obtaining, by the one or more processors, a prediction model representing an association between at least a time when a video clip is captured by a camera and expected appearance probabilities of a number of objects in the video clip (The information included in a landmark map is associated with a confidence value measuring a probability of a representation being accurate., The vehicle 150 creates 912 a match record…. The match record includes the current location of the vehicle 150 and a current timestamp., a machine-readable medium and execute them in a processor (or controller) – Wheeler Fig 10 & 16 + ¶66, ¶86, and ¶167); 
for a given video clip of the plurality of video clips (The vehicle has one or more cameras that capture images of the surroundings of the vehicle – Wheeler Fig 10 & 16 + ¶38): 
determining, by the one or more processors, a time when the given video clip is captured (The vehicle 150 creates 912 a match record…. The match record includes the current location of the vehicle 150 and a current timestamp., a machine-readable medium and execute them in a processor (or controller) – Wheeler Fig 10 & 16 + ¶86, and ¶167); and 
generating, by the one or more processors, respective expected appearance probabilities of the number of objects in the given video clip by applying the determined time when the given video clip is captured to the prediction model (The information included in a landmark map is associated with a confidence value measuring a probability of a representation being accurate., The vehicle 150 creates 912 a match record…. The match record includes the current location of the vehicle 150 and a current timestamp., a machine-readable medium and execute them in a processor (or controller) – Wheeler Fig 10 & 16 + ¶66, ¶86, and ¶167).
Lee discloses a vehicle mounted obstacle detection and verification system that separates scanned objects into a series of edge lines that are totaled, analyzed, verified, and used to assist in vehicle navigation. Wheeler teaches a vehicle mounted landmark detection system that compares detected objects to existing databases, accounting for weather, timestamps, confidence values, removal of outliers, neural networks and thresholds to verify their detections and locations to update navigational maps.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lee, a vehicle mounted obstacle detection and verification system that separates scanned objects into a series of edge lines that are totaled, analyzed, verified, and use to assist in vehicle navigation with, a vehicle mounted landmark detection system that compares detected objects to existing databases, accounting for weather, timestamps, confidence values, removal of outliers, neural networks and thresholds to verify their detections and locations to update navigational maps, as taught by Wheeler, to avoid an excessive operation processing amount in an image processing operation for obstacle recognition, see Lee ¶7.
As per claim 8
Lee does not disclose wherein the prediction model represents an association between a time and a weather condition when a video clip is captured by a camera and expected appearance probabilities of a number of objects in the video clip, and generating the respective expected appearance probabilities comprises:
determining, by the one or more processors, a weather condition when the given video clip is captured; and 
generating, by the one or more processors, respective expected appearance probabilities of the number of objects in the given video clip by applying the determined weather condition and time when the given video clip is captured to the prediction model.
However, Wheeler teaches wherein the prediction model represents an association between a time and a weather condition when a video clip is captured by a camera and expected appearance probabilities of a number of objects in the video clip, and generating the respective expected appearance probabilities comprises (The information included in a landmark map is associated with a confidence value measuring a probability of a representation being accurate., If there is not a match with the live traffic signal feed, then the vehicle may adjust how it responds to this landmark. In some cases, the information sent from the object (e.g., traffic light, traffic sign) may be dynamically controlled, for example, based on various factors such as traffic condition, road condition, or weather condition. For example, the vehicle 150 processes the image data of the of the traffic sign to detect what is displayed on it, and processes the wireless signals from the sign to obtain wirelessly-communicated information from the sign, and compares these, and responds based on whether there is a match. – Wheeler Fig 10 & 16 + ¶66, ¶88): 
determining, by the one or more processors, a weather condition when the given video clip is captured (If there is not a match with the live traffic signal feed, then the vehicle may adjust how it responds to this landmark. In some cases, the information sent from the object (e.g., traffic light, traffic sign) may be dynamically controlled, for example, based on various factors such as traffic condition, road condition, or weather condition. For example, the vehicle 150 processes the image data of the of the traffic sign to detect what is displayed on it, and processes the wireless signals from the sign to obtain wirelessly-communicated information from the sign, and compares these, and responds based on whether there is a match, a machine-readable medium and execute them in a processor (or controller) – Wheeler Fig 10 & 16 + ¶88, and ¶167); and 
generating, by the one or more processors, respective expected appearance probabilities of the number of objects in the given video clip by applying the determined weather condition and time when the given video clip is captured to the prediction model (The information included in a landmark map is associated with a confidence value measuring a probability of a representation being accurate., The vehicle 150 creates 912 a match record…. The match record includes the current location of the vehicle 150 and a current timestamp., If there is not a match with the live traffic signal feed, then the vehicle may adjust how it responds to this landmark. In some cases, the information sent from the object (e.g., traffic light, traffic sign) may be dynamically controlled, for example, based on various factors such as traffic condition, road condition, or weather condition. For example, the vehicle 150 processes the image data of the of the traffic sign to detect what is displayed on it, and processes the wireless signals from the sign to obtain wirelessly-communicated information from the sign, and compares these, and responds based on whether there is a match, a machine-readable medium and execute them in a processor (or controller) – Wheeler Fig 10 & 16 + ¶66, ¶86, ¶88, and ¶167).
Lee discloses a vehicle mounted obstacle detection and verification system that separates scanned objects into a series of edge lines that are totaled, analyzed, verified, and used to assist in vehicle navigation. Wheeler teaches a vehicle mounted landmark detection system that compares detected objects to existing databases, accounting for weather, timestamps, confidence values, removal of outliers, neural networks and thresholds to verify their detections and locations to update navigational maps.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lee, a vehicle mounted obstacle detection and verification system that separates scanned objects into a series of edge lines that are totaled, analyzed, verified, and use to assist in vehicle navigation with, a vehicle mounted landmark detection system that compares detected objects to existing databases, accounting for weather, timestamps, confidence values, removal of outliers, neural networks and thresholds to verify their detections and locations to update navigational maps, as taught by Wheeler, to avoid an excessive operation processing amount in an image processing operation for obstacle recognition, see Lee ¶7.
As per claim 9
Lee does not disclose wherein the prediction model is trained based at least in part on a time when a historical video clip is captured by a camera and an object appearing in the historical video clip.
However, Wheeler teaches wherein the prediction model is trained based at least in part on a time when a historical video clip is captured by a camera and an object appearing in the historical video clip (image processing unit…detect and classify objects of interest in the individual camera field of view…In addition to template-based classifiers, the cascades may also include Convolutional Neural Networks as one of the ‘parallel classifier’ structures which can provide more accurate outcomes than the template-based cascades, The vehicle 150 creates 912 a match record…. The match record includes the current location of the vehicle 150 and a current timestamp. – Wheeler Fig 10 & 16 + ¶59, ¶86).
Lee discloses a vehicle mounted obstacle detection and verification system that separates scanned objects into a series of edge lines that are totaled, analyzed, verified, and used to assist in vehicle navigation. Wheeler teaches a vehicle mounted landmark detection system that compares detected objects to existing databases, accounting for weather, timestamps, confidence values, removal of outliers, neural networks and thresholds to verify their detections and locations to update navigational maps.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lee, a vehicle mounted obstacle detection and verification system that separates scanned objects into a series of edge lines that are totaled, analyzed, verified, and use to assist in vehicle navigation with, a vehicle mounted landmark detection system that compares detected objects to existing databases, accounting for weather, timestamps, confidence values, removal of outliers, neural networks and thresholds to verify their detections and locations to update navigational maps, as taught by Wheeler, to avoid an excessive operation processing amount in an image processing operation for obstacle recognition, see Lee ¶7.
As per claim 10
Lee further discloses wherein a uniqueness level of a given object of the plurality of objects is determined for a video window comprising at least two of the plurality of video clips, and determining at least one of the plurality of objects to be the landmark comprises (an obstacle recognition system for vehicle…generating an edge image which represents an object included in the source image as an edge line; a Region Of Interest (ROI) detection unit dividing the edge image into a plurality of regions, calculating a total sum of edge component values of the edge line for each region, comparing the total sum of edge component values and a predetermined threshold value, and detecting an ROI from the regions on the basis of the compared result for each region; and an image analysis unit scanning the detected ROI by block units having a certain size to analyze whether an obstacle exists in the detected ROI., In this case, when the CET value of the first region R1 is less than the predetermined threshold value (TH) as the calculated result of the edge value collector 134 in FIG. 4, a detection error where the first region R1 is excluded from an ROI may occur., an ROI detection unit dividing the edge image into a plurality of regions, comparing a total sum of edge component values of an edge line comprised in each of the regions and a predetermined threshold value by regions, and detecting a region, in which the total sum of edge component values is greater than the threshold value, as the ROI from among the plurality of regions – Lee Fig 1, ¶9, ¶54, and Claim 1): 
Lee does not disclose selecting, by the one or more processors and from at least two expected appearance probabilities of the given object in the at least two video clips in the video window, an expected appearance probability of the given object exceeding a probability threshold; 
multiplying, by the one or more processors, the uniqueness level of the object determined for the video window with the selected expected appearance probability; and 
in accordance with a determination that a result of the multiplying exceeding a landmark threshold, determining, by the one or more processors, the given object to be the landmark.
However, Wheeler teaches selecting, by the one or more processors and from at least two expected appearance probabilities of the given object in the at least two video clips in the video window, an expected appearance probability of the given object exceeding a probability threshold (The HD map system 110 may also interact with a human reviewer to verify the landmark object. For example, the HD map system 110 may notify the human reviewer to verify information that the HD map system 110 determines as likely to be inaccurate such as raw sensor data, analyses of the raw sensor data, one or more attributes of the physical object, one or more attributes of the landmark object as represented in the HD map. Based on the human reviewer's input, the HD map system 110 completes verifying whether the landmark object as represented in the HD map 510 should be updated or is accurate. After the HD map system 110 completes the verification, the HD map system 110 determines 1016 a set of changes to the HD map 510 (e.g., the landmark map 520), The HD map system 110 determines 1016 a set of changes to the HD map 510 , if the confidence value is above the threshold value…The HD map system 110 associates the change record with a timestamp…whether the change is determined by an algorithm, the algorithm ID, etc.), input provided by a human reviewer, a data source (e.g., a vehicle 150 that provides the verification records, a vehicle that provides the raw sensor data, sensors associated with the raw sensor data), and the like, a machine-readable medium and execute them in a processor (or controller) – Wheeler Fig 10 & 16 + ¶107, ¶108, and ¶167); 
multiplying, by the one or more processors, the uniqueness level of the object determined for the video window with the selected expected appearance probability (The HD map system 110 may also interact with a human reviewer to verify the landmark object. For example, the HD map system 110 may notify the human reviewer to verify information that the HD map system 110 determines as likely to be inaccurate such as raw sensor data, analyses of the raw sensor data, one or more attributes of the physical object, one or more attributes of the landmark object as represented in the HD map. Based on the human reviewer's input, the HD map system 110 completes verifying whether the landmark object as represented in the HD map 510 should be updated or is accurate. After the HD map system 110 completes the verification, the HD map system 110 determines 1016 a set of changes to the HD map 510 (e.g., the landmark map 520), The HD map system 110 determines 1016 a set of changes to the HD map 510 , if the confidence value is above the threshold value…The HD map system 110 associates the change record with a timestamp…whether the change is determined by an algorithm, the algorithm ID, etc.), input provided by a human reviewer, a data source (e.g., a vehicle 150 that provides the verification records, a vehicle that provides the raw sensor data, sensors associated with the raw sensor data), and the like, a machine-readable medium and execute them in a processor (or controller) – Wheeler Fig 10 & 16 + ¶107, ¶108, and ¶167); and 
in accordance with a determination that a result of the multiplying exceeding a landmark threshold, determining, by the one or more processors, the given object to be the landmark (The HD map system 110 may also interact with a human reviewer to verify the landmark object. For example, the HD map system 110 may notify the human reviewer to verify information that the HD map system 110 determines as likely to be inaccurate such as raw sensor data, analyses of the raw sensor data, one or more attributes of the physical object, one or more attributes of the landmark object as represented in the HD map. Based on the human reviewer's input, the HD map system 110 completes verifying whether the landmark object as represented in the HD map 510 should be updated or is accurate. After the HD map system 110 completes the verification, the HD map system 110 determines 1016 a set of changes to the HD map 510 (e.g., the landmark map 520), The HD map system 110 determines 1016 a set of changes to the HD map 510 , if the confidence value is above the threshold value…The HD map system 110 associates the change record with a timestamp…whether the change is determined by an algorithm, the algorithm ID, etc.), input provided by a human reviewer, a data source (e.g., a vehicle 150 that provides the verification records, a vehicle that provides the raw sensor data, sensors associated with the raw sensor data), and the like, a machine-readable medium and execute them in a processor (or controller) – Wheeler Fig 10 & 16 + ¶107, ¶108, and ¶167).
Lee discloses a vehicle mounted obstacle detection and verification system that separates scanned objects into a series of edge lines that are totaled, analyzed, verified, and used to assist in vehicle navigation. Wheeler teaches a vehicle mounted landmark detection system that compares detected objects to existing databases, accounting for weather, timestamps, confidence values, removal of outliers, neural networks and thresholds to verify their detections and locations to update navigational maps.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lee, a vehicle mounted obstacle detection and verification system that separates scanned objects into a series of edge lines that are totaled, analyzed, verified, and use to assist in vehicle navigation with, a vehicle mounted landmark detection system that compares detected objects to existing databases, accounting for weather, timestamps, confidence values, removal of outliers, neural networks and thresholds to verify their detections and locations to update navigational maps, as taught by Wheeler, to avoid an excessive operation processing amount in an image processing operation for obstacle recognition, see Lee ¶7.
As per claim 11
Lee discloses [a] an electronic device, comprising (an obstacle recognition system 100 for vehicle– Lee Fig 1 + ¶26):
one or more processors (an obstacle recognition system 100 for vehicle– Lee Fig 1 + ¶26); and
identifying a plurality of objects from a plurality of video clips, the plurality of video clips being respectively captured by a plurality of cameras monitoring a same geographical area (an obstacle recognition system for vehicle includes: an image photographing unit included in a vehicle, and generating a source image which is obtained by photographing a front view and a rear view while the vehicle is driving; an edge image generation unit receiving the source image, and generating an edge image which represents an object included in the source image as an edge line; a Region Of Interest (ROI) detection unit dividing the edge image into a plurality of regions – Lee Fig 1 + ¶9); 
determining at least one of uniqueness levels and expected appearance probabilities of each of the plurality of objects in the plurality of video clips (an obstacle recognition system for vehicle…generating an edge image which represents an object included in the source image as an edge line; a Region Of Interest (ROI) detection unit dividing the edge image into a plurality of regions, calculating a total sum of edge component values of the edge line for each region, comparing the total sum of edge component values and a predetermined threshold value, and detecting an ROI from the regions on the basis of the compared result for each region; and an image analysis unit scanning the detected ROI by block units having a certain size to analyze whether an obstacle exists in the detected ROI., In this case, when the CET value of the first region R1 is less than the predetermined threshold value (TH) as the calculated result of the edge value collector 134 in FIG. 4, a detection error where the first region R1 is excluded from an ROI may occur., an ROI detection unit dividing the edge image into a plurality of regions, comparing a total sum of edge component values of an edge line comprised in each of the regions and a predetermined threshold value by regions, and detecting a region, in which the total sum of edge component values is greater than the threshold value, as the ROI from among the plurality of regions – Lee Fig 1, ¶9, ¶54, and Claim 1 - Examiner reasons that the analysis to avoid errors is to verify the probability of an accurate detection); and 
Lee does not disclose a memory coupled to the one or more processors and storing instructions thereon, the instructions, when executed by the one or more processors, performing acts including:
determining, based on the at least one of the uniqueness levels and the expected appearance probabilities, at least one of the plurality of objects to be a landmark of the geographical area, displaying the landmark on a map of a geographical area for facilitating navigation.
However, Holz teaches a memory coupled to the one or more processors and storing instructions thereon, the instructions, when executed by the one or more processors, performing acts including (The computer readable media may also include non-transitory computer readable media that stores program code and/or data for longer periods of time, such as secondary or persistent long term storage, like read only memory (ROM) – Holz Fig 15 + ¶137):
determining, based on the at least one of the uniqueness levels and the expected appearance probabilities, at least one of the plurality of objects to be a landmark of the geographical area (one or more processors, and a non-transitory computer readable medium, Further examples may include determining a pose estimation confidence. The pose estimation confidence may be based on the ratio of inliers associated with a subset to the total number of candidate landmarks. A ratio that is close to one may indicate that there are very few false detections, while a ratio that is close to zero may indicate that there are many false detections., For example, the number of sampled landmarks may relate to a percentage of the total number of candidate landmarks. –  Holz Fig 15 + ¶4, ¶32, and ¶92).
Lee discloses a vehicle mounted obstacle detection and verification system that separates scanned objects into a series of edge lines that are totaled, analyzed, verified, and used to assist in vehicle navigation. Holz teaches a vehicle mounted landmark detection system that calculates a ratio of total candidate landmarks to verify their detections and locations to update navigational maps.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lee, a vehicle mounted obstacle detection and verification system that separates scanned objects into a series of edge lines that are totaled, analyzed, verified, and use to assist in vehicle navigation with, a vehicle mounted landmark detection system that calculates a ratio of total candidate landmarks to verify their detections and locations to update navigational maps, as taught by Holz, to avoid an excessive operation processing amount in an image processing operation for obstacle recognition, see Lee ¶7.
However, Wheeler teaches displaying the landmark on a map of a geographical area for facilitating navigation (HD map API 205 includes several APIs including the localization API 250 , the landmark map API 255, For example, although the techniques described herein are applied to autonomous vehicles, the techniques can also be applied to other applications, for example, for displaying HD maps for vehicles with drivers, - – Wheeler Fig 10 & 16 + ¶48 & ¶173).
Lee discloses a vehicle mounted obstacle detection and verification system that separates scanned objects into a series of edge lines that are totaled, analyzed, verified, and used to assist in vehicle navigation. Wheeler teaches a vehicle mounted landmark detection system that compares detected objects to existing databases, accounting for weather, timestamps, confidence values, removal of outliers, neural networks and thresholds to verify their detections and locations to update navigational maps.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lee, a vehicle mounted obstacle detection and verification system that separates scanned objects into a series of edge lines that are totaled, analyzed, verified, and use to assist in vehicle navigation with, a vehicle mounted landmark detection system that compares detected objects to existing databases, accounting for weather, timestamps, confidence values, removal of outliers, neural networks and thresholds to verify their detections and locations to update navigational maps, as taught by Wheeler, to avoid an excessive operation processing amount in an image processing operation for obstacle recognition, see Lee ¶7.
As per claim 17
Lee does not disclose wherein determining the expected appearance probabilities comprises: 
obtaining a prediction model representing an association between at least a time when a video clip is captured by a camera and expected appearance probabilities of a number of objects in the video clip; 
for a given video clip of the plurality of video clips: 
determining a time when the given video clip is captured; and 
generating respective expected appearance probabilities of the number of objects in the given video clip by applying the determined time when the given video clip is captured to the prediction model.
However, Wheeler teaches wherein determining the expected appearance probabilities comprises (The information included in a landmark map is associated with a confidence value measuring a probability of a representation being accurate. – Wheeler Fig 10 & 16 + ¶66): 
obtaining a prediction model representing an association between at least a time when a video clip is captured by a camera and expected appearance probabilities of a number of objects in the video clip (The information included in a landmark map is associated with a confidence value measuring a probability of a representation being accurate., The vehicle 150 creates 912 a match record…. The match record includes the current location of the vehicle 150 and a current timestamp. – Wheeler Fig 10 & 16 + ¶66, and ¶86,); 
for a given video clip of the plurality of video clips (The vehicle has one or more cameras that capture images of the surroundings of the vehicle – Wheeler Fig 10 & 16 + ¶38): 
determining a time when the given video clip is captured (The vehicle 150 creates 912 a match record…. The match record includes the current location of the vehicle 150 and a current timestamp. – Wheeler Fig 10 & 16 + ¶86); and 
generating respective expected appearance probabilities of the number of objects in the given video clip by applying the determined time when the given video clip is captured to the prediction model (The information included in a landmark map is associated with a confidence value measuring a probability of a representation being accurate., The vehicle 150 creates 912 a match record…. The match record includes the current location of the vehicle 150 and a current timestamp., a machine-readable medium and execute them in a processor (or controller) – Wheeler Fig 10 & 16 + ¶66, ¶86, and ¶167).
Lee discloses a vehicle mounted obstacle detection and verification system that separates scanned objects into a series of edge lines that are totaled, analyzed, verified, and used to assist in vehicle navigation. Wheeler teaches a vehicle mounted landmark detection system that compares detected objects to existing databases, accounting for weather, timestamps, confidence values, removal of outliers, neural networks and thresholds to verify their detections and locations to update navigational maps.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lee, a vehicle mounted obstacle detection and verification system that separates scanned objects into a series of edge lines that are totaled, analyzed, verified, and use to assist in vehicle navigation with, a vehicle mounted landmark detection system that compares detected objects to existing databases, accounting for weather, timestamps, confidence values, removal of outliers, neural networks and thresholds to verify their detections and locations to update navigational maps, as taught by Wheeler, to avoid an excessive operation processing amount in an image processing operation for obstacle recognition, see Lee ¶7.
As per claim 18
Lee does not disclose wherein the prediction model represents an association between a time and a weather condition when a video clip is captured by a camera and expected appearance probabilities of a number of objects in the video clip, and generating the respective expected appearance probabilities comprises:
determining a weather condition when the given video clip is captured; and 
generating respective expected appearance probabilities of the number of objects in the given video clip by applying the determined weather condition and time when the given video clip is captured to the prediction model.
However, Wheeler teaches wherein the prediction model represents an association between a time and a weather condition when a video clip is captured by a camera and expected appearance probabilities of a number of objects in the video clip, and generating the respective expected appearance probabilities comprises (The information included in a landmark map is associated with a confidence value measuring a probability of a representation being accurate., If there is not a match with the live traffic signal feed, then the vehicle may adjust how it responds to this landmark. In some cases, the information sent from the object (e.g., traffic light, traffic sign) may be dynamically controlled, for example, based on various factors such as traffic condition, road condition, or weather condition. For example, the vehicle 150 processes the image data of the of the traffic sign to detect what is displayed on it, and processes the wireless signals from the sign to obtain wirelessly-communicated information from the sign, and compares these, and responds based on whether there is a match. – Wheeler Fig 10 & 16 + ¶66, ¶88): 
determining a weather condition when the given video clip is captured (If there is not a match with the live traffic signal feed, then the vehicle may adjust how it responds to this landmark. In some cases, the information sent from the object (e.g., traffic light, traffic sign) may be dynamically controlled, for example, based on various factors such as traffic condition, road condition, or weather condition. For example, the vehicle 150 processes the image data of the of the traffic sign to detect what is displayed on it, and processes the wireless signals from the sign to obtain wirelessly-communicated information from the sign, and compares these, and responds based on whether there is a match, – Wheeler Fig 10 & 16 + ¶88); and 
generating respective expected appearance probabilities of the number of objects in the given video clip by applying the determined weather condition and time when the given video clip is captured to the prediction model (The information included in a landmark map is associated with a confidence value measuring a probability of a representation being accurate., The vehicle 150 creates 912 a match record…. The match record includes the current location of the vehicle 150 and a current timestamp., If there is not a match with the live traffic signal feed, then the vehicle may adjust how it responds to this landmark. In some cases, the information sent from the object (e.g., traffic light, traffic sign) may be dynamically controlled, for example, based on various factors such as traffic condition, road condition, or weather condition. For example, the vehicle 150 processes the image data of the of the traffic sign to detect what is displayed on it, and processes the wireless signals from the sign to obtain wirelessly-communicated information from the sign, and compares these, and responds based on whether there is a match – Wheeler Fig 10 & 16 + ¶66, ¶86, and ¶88,).
Lee discloses a vehicle mounted obstacle detection and verification system that separates scanned objects into a series of edge lines that are totaled, analyzed, verified, and used to assist in vehicle navigation. Wheeler teaches a vehicle mounted landmark detection system that compares detected objects to existing databases, accounting for weather, timestamps, confidence values, removal of outliers, neural networks and thresholds to verify their detections and locations to update navigational maps.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lee, a vehicle mounted obstacle detection and verification system that separates scanned objects into a series of edge lines that are totaled, analyzed, verified, and use to assist in vehicle navigation with, a vehicle mounted landmark detection system that compares detected objects to existing databases, accounting for weather, timestamps, confidence values, removal of outliers, neural networks and thresholds to verify their detections and locations to update navigational maps, as taught by Wheeler, to avoid an excessive operation processing amount in an image processing operation for obstacle recognition, see Lee ¶7.
As per claim 19
Lee further discloses wherein a uniqueness level of a given object of the plurality of objects is determined for a video window comprising at least two of the plurality of video clips, and determining at least one of the plurality of objects to be the landmark comprises (an obstacle recognition system for vehicle…generating an edge image which represents an object included in the source image as an edge line; a Region Of Interest (ROI) detection unit dividing the edge image into a plurality of regions, calculating a total sum of edge component values of the edge line for each region, comparing the total sum of edge component values and a predetermined threshold value, and detecting an ROI from the regions on the basis of the compared result for each region; and an image analysis unit scanning the detected ROI by block units having a certain size to analyze whether an obstacle exists in the detected ROI., In this case, when the CET value of the first region R1 is less than the predetermined threshold value (TH) as the calculated result of the edge value collector 134 in FIG. 4, a detection error where the first region R1 is excluded from an ROI may occur., an ROI detection unit dividing the edge image into a plurality of regions, comparing a total sum of edge component values of an edge line comprised in each of the regions and a predetermined threshold value by regions, and detecting a region, in which the total sum of edge component values is greater than the threshold value, as the ROI from among the plurality of regions – Lee Fig 1, ¶9, ¶54, and Claim 1): 
Lee does not disclose selecting, from at least two expected appearance probabilities of the given object in the at least two video clips in the video window, an expected appearance probability of the given object exceeding a probability threshold; 
multiplying the uniqueness level of the object determined for the video window with the selected expected appearance probability; and 
in accordance with a determination that a result of the multiplying exceeding a landmark threshold, determining, by the one or more processors, the given object to be the landmark.
However, Wheeler teaches selecting, from at least two expected appearance probabilities of the given object in the at least two video clips in the video window, an expected appearance probability of the given object exceeding a probability threshold (The HD map system 110 may also interact with a human reviewer to verify the landmark object. For example, the HD map system 110 may notify the human reviewer to verify information that the HD map system 110 determines as likely to be inaccurate such as raw sensor data, analyses of the raw sensor data, one or more attributes of the physical object, one or more attributes of the landmark object as represented in the HD map. Based on the human reviewer's input, the HD map system 110 completes verifying whether the landmark object as represented in the HD map 510 should be updated or is accurate. After the HD map system 110 completes the verification, the HD map system 110 determines 1016 a set of changes to the HD map 510 (e.g., the landmark map 520), The HD map system 110 determines 1016 a set of changes to the HD map 510 , if the confidence value is above the threshold value…The HD map system 110 associates the change record with a timestamp…whether the change is determined by an algorithm, the algorithm ID, etc.), input provided by a human reviewer, a data source (e.g., a vehicle 150 that provides the verification records, a vehicle that provides the raw sensor data, sensors associated with the raw sensor data), and the like – Wheeler Fig 10 & 16 + ¶107, and ¶108); 
multiplying the uniqueness level of the object determined for the video window with the selected expected appearance probability (The HD map system 110 may also interact with a human reviewer to verify the landmark object. For example, the HD map system 110 may notify the human reviewer to verify information that the HD map system 110 determines as likely to be inaccurate such as raw sensor data, analyses of the raw sensor data, one or more attributes of the physical object, one or more attributes of the landmark object as represented in the HD map. Based on the human reviewer's input, the HD map system 110 completes verifying whether the landmark object as represented in the HD map 510 should be updated or is accurate. After the HD map system 110 completes the verification, the HD map system 110 determines 1016 a set of changes to the HD map 510 (e.g., the landmark map 520), The HD map system 110 determines 1016 a set of changes to the HD map 510 , if the confidence value is above the threshold value…The HD map system 110 associates the change record with a timestamp…whether the change is determined by an algorithm, the algorithm ID, etc.), input provided by a human reviewer, a data source (e.g., a vehicle 150 that provides the verification records, a vehicle that provides the raw sensor data, sensors associated with the raw sensor data), and the like – Wheeler Fig 10 & 16 + ¶107, and ¶108); and 
in accordance with a determination that a result of the multiplying exceeding a landmark threshold, determining the given object to be the landmark (The HD map system 110 may also interact with a human reviewer to verify the landmark object. For example, the HD map system 110 may notify the human reviewer to verify information that the HD map system 110 determines as likely to be inaccurate such as raw sensor data, analyses of the raw sensor data, one or more attributes of the physical object, one or more attributes of the landmark object as represented in the HD map. Based on the human reviewer's input, the HD map system 110 completes verifying whether the landmark object as represented in the HD map 510 should be updated or is accurate. After the HD map system 110 completes the verification, the HD map system 110 determines 1016 a set of changes to the HD map 510 (e.g., the landmark map 520), The HD map system 110 determines 1016 a set of changes to the HD map 510 , if the confidence value is above the threshold value…The HD map system 110 associates the change record with a timestamp…whether the change is determined by an algorithm, the algorithm ID, etc.), input provided by a human reviewer, a data source (e.g., a vehicle 150 that provides the verification records, a vehicle that provides the raw sensor data, sensors associated with the raw sensor data), and the like – Wheeler Fig 10 & 16 + ¶107, and ¶108,).
Lee discloses a vehicle mounted obstacle detection and verification system that separates scanned objects into a series of edge lines that are totaled, analyzed, verified, and used to assist in vehicle navigation. Wheeler teaches a vehicle mounted landmark detection system that compares detected objects to existing databases, accounting for weather, timestamps, confidence values, removal of outliers, neural networks and thresholds to verify their detections and locations to update navigational maps.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lee, a vehicle mounted obstacle detection and verification system that separates scanned objects into a series of edge lines that are totaled, analyzed, verified, and use to assist in vehicle navigation with, a vehicle mounted landmark detection system that compares detected objects to existing databases, accounting for weather, timestamps, confidence values, removal of outliers, neural networks and thresholds to verify their detections and locations to update navigational maps, as taught by Wheeler, to avoid an excessive operation processing amount in an image processing operation for obstacle recognition, see Lee ¶7.
As per claim 20
Lee discloses identifying a plurality of objects from a plurality of video clips, the plurality of video clips being respectively captured by a plurality of cameras monitoring a same geographical area (an obstacle recognition system for vehicle includes: an image photographing unit included in a vehicle, and generating a source image which is obtained by photographing a front view and a rear view while the vehicle is driving; an edge image generation unit receiving the source image, and generating an edge image which represents an object included in the source image as an edge line; a Region Of Interest (ROI) detection unit dividing the edge image into a plurality of regions – Lee Fig 1 + ¶9); 
determining at least one of uniqueness levels and expected appearance probabilities of each of the plurality of objects in the plurality of video clips (an obstacle recognition system for vehicle…generating an edge image which represents an object included in the source image as an edge line; a Region Of Interest (ROI) detection unit dividing the edge image into a plurality of regions, calculating a total sum of edge component values of the edge line for each region, comparing the total sum of edge component values and a predetermined threshold value, and detecting an ROI from the regions on the basis of the compared result for each region; and an image analysis unit scanning the detected ROI by block units having a certain size to analyze whether an obstacle exists in the detected ROI., In this case, when the CET value of the first region R1 is less than the predetermined threshold value (TH) as the calculated result of the edge value collector 134 in FIG. 4, a detection error where the first region R1 is excluded from an ROI may occur., an ROI detection unit dividing the edge image into a plurality of regions, comparing a total sum of edge component values of an edge line comprised in each of the regions and a predetermined threshold value by regions, and detecting a region, in which the total sum of edge component values is greater than the threshold value, as the ROI from among the plurality of regions – Lee Fig 1, ¶9, ¶54, and Claim 1 -Examiner reasons that the analysis to avoid errors is to verify the probability of an accurate detection); and 
Lee does not disclose [a] computer program product, comprising a tangible computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to perform actions including: 
determining based on the at least one of the uniqueness levels and the expected appearance probabilities, at least one of the plurality of objects to be a landmark of the geographical area, displaying the landmark on a map of a geographical area for facilitating navigation.
However, Holz teaches [a] computer program product, comprising a tangible computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to perform actions including (The computer readable media may also include non-transitory computer readable media that stores program code and/or data for longer periods of time, such as secondary or persistent long term storage, like read only memory (ROM) – Holz Fig 15 + ¶137):
determining based on the at least one of the uniqueness levels and the expected appearance probabilities, at least one of the plurality of objects to be a landmark of the geographical area (one or more processors, and a non-transitory computer readable medium, Further examples may include determining a pose estimation confidence. The pose estimation confidence may be based on the ratio of inliers associated with a subset to the total number of candidate landmarks. A ratio that is close to one may indicate that there are very few false detections, while a ratio that is close to zero may indicate that there are many false detections., For example, the number of sampled landmarks may relate to a percentage of the total number of candidate landmarks. –  Holz Fig 15 + ¶4, ¶32, and ¶92).
Lee discloses a vehicle mounted obstacle detection and verification system that separates scanned objects into a series of edge lines that are totaled, analyzed, verified, and used to assist in vehicle navigation. Holz teaches a vehicle mounted landmark detection system that calculates a ratio of total candidate landmarks to verify their detections and locations to update navigational maps.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lee, a vehicle mounted obstacle detection and verification system that separates scanned objects into a series of edge lines that are totaled, analyzed, verified, and use to assist in vehicle navigation with, a vehicle mounted landmark detection system that calculates a ratio of total candidate landmarks to verify their detections and locations to update navigational maps, as taught by Holz, to avoid an excessive operation processing amount in an image processing operation for obstacle recognition, see Lee ¶7.
However, Wheeler teaches displaying the landmark on a map of a geographical area for facilitating navigation (HD map API 205 includes several APIs including the localization API 250 , the landmark map API 255, For example, although the techniques described herein are applied to autonomous vehicles, the techniques can also be applied to other applications, for example, for displaying HD maps for vehicles with drivers, - – Wheeler Fig 10 & 16 + ¶48 & ¶173).
Lee discloses a vehicle mounted obstacle detection and verification system that separates scanned objects into a series of edge lines that are totaled, analyzed, verified, and used to assist in vehicle navigation. Wheeler teaches a vehicle mounted landmark detection system that compares detected objects to existing databases, accounting for weather, timestamps, confidence values, removal of outliers, neural networks and thresholds to verify their detections and locations to update navigational maps.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lee, a vehicle mounted obstacle detection and verification system that separates scanned objects into a series of edge lines that are totaled, analyzed, verified, and use to assist in vehicle navigation with, a vehicle mounted landmark detection system that compares detected objects to existing databases, accounting for weather, timestamps, confidence values, removal of outliers, neural networks and thresholds to verify their detections and locations to update navigational maps, as taught by Wheeler, to avoid an excessive operation processing amount in an image processing operation for obstacle recognition, see Lee ¶7.
Claims 2-6, and 12-16 are rejected under 35 U.S.C. § 103 as being unpatentable over Lee, and in view of Holz and Wheeler, as per claims 1 and 11 respectively, and further in view of Srinivasa, US-20030235327-A1, hereinafter referred to as Srinivasa. 
As per claim 2
Lee does not disclose wherein determining the uniqueness levels comprises: 
setting, by the one or more processors, a video window to comprise a first number of video clips of the plurality of video clips; 
for each object of the plurality of objects: 
determining, by the one or more processors, at least one of the following: 
a first factor indicating a ratio of a number of occurrence times of the object and a total number of occurrence times of the plurality of objects in the video window, and 
a second factor associated with a size of the video window and a number of video clips in which the object appears; and 
determining, by the one or more processors, a uniqueness level of the object in the video window based on the at least one of the first and second factors.
However, Holz teaches wherein determining the uniqueness levels comprises (determining a plurality of sample sets, wherein each sample set comprises a subset of the plurality of candidate landmarks and a plurality of corresponding mapped landmarks… determining a transformation for each sample set that relates the candidate landmarks from the subset to the corresponding mapped landmarks - Holz Fig 15 + ¶6):
for each object of the plurality of objects (plurality of candidate landmarks - Holz Fig 15 + ¶4): 
determining, by the one or more processors, at least one of the following (one or more processors, and a non-transitory computer readable medium. –  Holz Fig 15 + ¶4): 
a first factor indicating a ratio of a number of occurrence times of the object and a total number of occurrence times of the plurality of objects in the video window (Further examples may include determining a pose estimation confidence. The pose estimation confidence may be based on the ratio of inliers associated with a subset to the total number of candidate landmarks. A ratio that is close to one may indicate that there are very few false detections, while a ratio that is close to zero may indicate that there are many false detections., For example, the number of sampled landmarks may relate to a percentage of the total number of candidate landmarks… the percentage of inliers associated with the selected sample set of block 1504 relative to the total number of candidate landmarks may be compared to the threshold percentage. –  Holz Fig 15 and ¶32, ¶92 and ¶130), and
determining, by the one or more processors, a uniqueness level of the object, based on the at least one of the first (one or more processors, and a non-transitory computer readable medium, Further examples may include determining a pose estimation confidence. The pose estimation confidence may be based on the ratio of inliers associated with a subset to the total number of candidate landmarks. A ratio that is close to one may indicate that there are very few false detections, while a ratio that is close to zero may indicate that there are many false detections., For example, the number of sampled landmarks may relate to a percentage of the total number of candidate landmarks. –  Holz Fig 15 + ¶4, ¶32, and ¶92).
Lee discloses a vehicle mounted obstacle detection and verification system that separates scanned objects into a series of edge lines that are totaled, analyzed, verified, and use to assist in vehicle navigation. Holz teaches a vehicle mounted landmark detection system that calculates a ratio of total candidate landmarks to verify their detections and locations to update navigational maps.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lee, a vehicle mounted obstacle detection and verification system that separates scanned objects into a series of edge lines that are totaled, analyzed, verified, and use to assist in vehicle navigation with, a vehicle mounted landmark detection system that calculates a ratio of total candidate landmarks to verify their detections and locations to update navigational maps, as taught by Holz, to avoid an excessive operation processing amount in an image processing operation for obstacle recognition, see Lee ¶7.
However, Srinivasa teaches setting, by the one or more processors, a video window to comprise a first number of video clips of the plurality of video clips (the method for the surveillance of objects in an image further comprises operations of merging best-fit rectangles for regions, an input coupled with the processor for receiving images from at least one image source, and an output coupled with the processor for outputting an output selected from a group consisting of a recommendation, a decision, and a classification based on the information collected – Srinivasa Figs 4 & 14 + ¶51 and ¶53); 
a second factor associated with a size of the video window and a number of video clips in which the object appears (After the objects in a particular image N are detected, the image is provided to an object tracking module 306, where the current image N is compared with the image last received (N-1) in order to determine whether any new objects of interest have entered the scene, and to further stabilize the output of the object detecting module 304, The rectangles are then tested based on an aspect ratio and size criterion through the application of an aspect ratio and size filter 418. This operation is useful when detecting objects that tend to have a regular aspect ratio and size. – Srinivasa Figs 4 & 14 + ¶88 and ¶97); and 
in the video window, and second factors (The rectangles are then tested based on an aspect ratio and size criterion through the application of an aspect ratio and size filter 418. This operation is useful when detecting objects that tend to have a regular aspect ratio and size. – Srinivasa Figs 4 & 14 + ¶97).
Lee discloses a vehicle mounted obstacle detection and verification system that separates scanned objects into a series of edge lines that are totaled, analyzed, verified, and use to assist in vehicle navigation. Srinivasa teaches a vehicle mounted object detection system that compares the light intensity and region of interest areas between images to determine which one contains the object and categorize the objects into groups based on whether the captured objects are new or should be categorized as part of an existing cluster. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lee, a vehicle mounted obstacle detection and verification system that separates scanned objects into a series of edge lines that are totaled, analyzed, verified, and use to assist in vehicle navigation with, a vehicle mounted object detection system that compares the light intensity and region of interest areas between images to determine which one contains the object and categorize the objects into groups based on whether the captured objects are new or should be categorized as part of an existing cluster, as taught by Srinivasa, to remove those edge regions from the image that do not match the predetermined geometrical constraint, see Srinivasa ¶45.
As per claim 3
Lee does not disclose wherein determining the uniqueness level of the object in the video window based on the at least one of the first and second factors comprises:
comparing, by the one or more processors, a candidate uniqueness level of each of the plurality of objects in the video window determined based on the at least one of the first and second factors with a uniqueness threshold; 
in accordance with a determination that candidate uniqueness levels of the plurality of objects in the video window are all below the uniqueness threshold:
enlarging, by the one or more processors, the video window to comprise a second number of video clips, and 
determining, by the one or more processors, a uniqueness level of each of the plurality of objects in the enlarged video window.
However, Holz teaches wherein determining the uniqueness level of the object in, based on the at least one of the first (Further examples may include determining a pose estimation confidence. The pose estimation confidence may be based on the ratio of inliers associated with a subset to the total number of candidate landmarks. A ratio that is close to one may indicate that there are very few false detections, while a ratio that is close to zero may indicate that there are many false detections., For example, the number of sampled landmarks may relate to a percentage of the total number of candidate landmarks. –  Holz Fig 15 + ¶32, and ¶92),
comparing, by the one or more processors, a candidate uniqueness level of each of the plurality of objects, determined based on the at least one of the first (one or more processors, and a non-transitory computer readable medium., Further examples may include determining a pose estimation confidence. The pose estimation confidence may be based on the ratio of inliers associated with a subset to the total number of candidate landmarks. A ratio that is close to one may indicate that there are very few false detections, while a ratio that is close to zero may indicate that there are many false detections., For example, the number of sampled landmarks may relate to a percentage of the total number of candidate landmarks. –  Holz Fig 15 + ¶4, ¶32, and ¶92);
determining, by the one or more processors, a uniqueness level of each of the plurality of objects (one or more processors, and a non-transitory computer readable medium., determining a plurality of sample sets, wherein each sample set comprises a subset of the plurality of candidate landmarks and a plurality of corresponding mapped landmarks… determining a transformation for each sample set that relates the candidate landmarks from the subset to the corresponding mapped landmarks - Holz Fig 15 + ¶4 and ¶6).
Lee discloses a vehicle mounted obstacle detection and verification system that separates scanned objects into a series of edge lines that are totaled, analyzed, verified, and use to assist in vehicle navigation. Holz teaches a vehicle mounted landmark detection system that calculates a ratio of total candidate landmarks to verify their detections and locations to update navigational maps.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lee, a vehicle mounted obstacle detection and verification system that separates scanned objects into a series of edge lines that are totaled, analyzed, verified, and use to assist in vehicle navigation with, a vehicle mounted landmark detection system that calculates a ratio of total candidate landmarks to verify their detections and locations to update navigational maps, as taught by Holz, to avoid an excessive operation processing amount in an image processing operation for obstacle recognition, see Lee ¶7.
However, Srinivasa teaches in the video window, and second factors comprises (The rectangles are then tested based on an aspect ratio and size criterion through the application of an aspect ratio and size filter 418. This operation is useful when detecting objects that tend to have a regular aspect ratio and size. – Srinivasa Figs 4 & 14 + ¶97):
in the video window, and second factors with a uniqueness threshold (The rectangles are then tested based on an aspect ratio and size criterion through the application of an aspect ratio and size filter 418. This operation is useful when detecting objects that tend to have a regular aspect ratio and size, When the position of the centroid in the first frame is within a predetermined distance of the centroid in the next frame, the object in the first frame is considered matched with the object in the next frame. For objects with centroids that are matched, the edge density criterion is applied to determine a density of edges in regions of the objects and a size of the objects. If a size difference between the matched objects is below a predetermined threshold, then the object with the greater density of edges is considered to be the object and an operation of determining object clusters is performed to determine if the object is a new object or part of an existing cluster of objects – Srinivasa Figs 4 & 14 + ¶97 and ¶48);
in accordance with a determination that candidate uniqueness levels of the plurality of objects in the video window are all below the uniqueness threshold (If a size difference between the matched objects is below a predetermined threshold, then the object with the greater density of edges is considered to be the object and an operation of determining object clusters is performed to determine if the object is a new object or part of an existing cluster of objects – Srinivasa Figs 4 & 14 + ¶48):
enlarging, by the one or more processors, the video window to comprise a second number of video clips (an input coupled with the processor for receiving images from at least one image source, and an output coupled with the processor for outputting an output selected from a group consisting of a recommendation, a decision, and a classification based on the information collected, The rectangles are then tested based on an aspect ratio and size criterion through the application of an aspect ratio and size filter 418. This operation is useful when detecting objects that tend to have a regular aspect ratio and size.  – Srinivasa Figs 4 & 14 + ¶51 and ¶97), and 
in the enlarged video window (an input coupled with the processor for receiving images from at least one image source, and an output coupled with the processor for outputting an output selected from a group consisting of a recommendation, a decision, and a classification based on the information collected, The rectangles are then tested based on an aspect ratio and size criterion through the application of an aspect ratio and size filter 418. This operation is useful when detecting objects that tend to have a regular aspect ratio and size.  – Srinivasa Figs 4 & 14 + ¶51 and ¶97).
Lee discloses a vehicle mounted obstacle detection and verification system that separates scanned objects into a series of edge lines that are totaled, analyzed, verified, and use to assist in vehicle navigation. Srinivasa teaches a vehicle mounted object detection system that compares the light intensity and region of interest areas between images to determine which one contains the object and categorize the objects into groups based on whether the captured objects are new or should be categorized as part of an existing cluster. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lee, a vehicle mounted obstacle detection and verification system that separates scanned objects into a series of edge lines that are totaled, analyzed, verified, and use to assist in vehicle navigation with, a vehicle mounted object detection system that compares the light intensity and region of interest areas between images to determine which one contains the object and categorize the objects into groups based on whether the captured objects are new or should be categorized as part of an existing cluster, as taught by Srinivasa, to remove those edge regions from the image that do not match the predetermined geometrical constraint, see Srinivasa ¶45.
As per claim 4
Lee does not disclose wherein determining the uniqueness levels further comprises: 
determining, by the one or more processors, a further uniqueness level of each of the plurality of objects in at least one remaining video clip of the plurality of video clips excluded from the video window.
However, Holz teaches wherein determining the uniqueness levels further comprises (determining a plurality of sample sets, wherein each sample set comprises a subset of the plurality of candidate landmarks and a plurality of corresponding mapped landmarks… determining a transformation for each sample set that relates the candidate landmarks from the subset to the corresponding mapped landmarks - Holz Fig 15 + ¶6).
Lee discloses a vehicle mounted obstacle detection and verification system that separates scanned objects into a series of edge lines that are totaled, analyzed, verified, and used to assist in vehicle navigation. Holz teaches a vehicle mounted landmark detection system that calculates a ratio of total candidate landmarks to verify their detections and locations to update navigational maps.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lee, a vehicle mounted obstacle detection and verification system that separates scanned objects into a series of edge lines that are totaled, analyzed, verified, and use to assist in vehicle navigation with, a vehicle mounted landmark detection system that calculates a ratio of total candidate landmarks to verify their detections and locations to update navigational maps, as taught by Holz, to avoid an excessive operation processing amount in an image processing operation for obstacle recognition, see Lee ¶7.
However, Wheeler teaches determining, by the one or more processors, a further uniqueness level of each of the plurality of objects in at least one remaining video clip of the plurality of video clips excluded from the video window (In some embodiments, the vehicle 150 creates match records only for verified represented objects of which the associated confidence value is below a predetermined threshold value. The associated confidence value can be obtained from the local HD map store 275., The online HD map system 110 removes 1006 outlier verification records and outlier raw sensor data. An outlier verification record is a verification record for which the verification result is inconsistent with other verification records for a particular location, For each landmark object, the HD map system 110 determines 1012 whether the confidence value associated with the landmark object is below a threshold confidence value., a machine-readable medium and execute them in a processor (or controller) – Wheeler Fig 10 & 16 + ¶87, ¶103, ¶106 and ¶167).
Lee discloses a vehicle mounted obstacle detection and verification system that separates scanned objects into a series of edge lines that are totaled, analyzed, verified, and used to assist in vehicle navigation. Wheeler teaches a vehicle mounted landmark detection system that compares detected objects to existing databases, accounting for weather, timestamps, confidence values, removal of outliers, neural networks and thresholds to verify their detections and locations to update navigational maps.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lee, a vehicle mounted obstacle detection and verification system that separates scanned objects into a series of edge lines that are totaled, analyzed, verified, and use to assist in vehicle navigation with, a vehicle mounted landmark detection system that compares detected objects to existing databases, accounting for weather, timestamps, confidence values, removal of outliers, neural networks and thresholds to verify their detections and locations to update navigational maps, as taught by Wheeler, to avoid an excessive operation processing amount in an image processing operation for obstacle recognition, see Lee ¶7.
As per claim 5
Lee further discloses identifying, by the one or more processors, a moving object moving across the geographical area and appearing in a plurality of historical video clips captured by the plurality of cameras (an obstacle recognition system for vehicle includes: an image photographing unit included in a vehicle, and generating a source image which is obtained by photographing a front view and a rear view while the vehicle is driving; an edge image generation unit receiving the source image, and generating an edge image which represents an object included in the source image as an edge line; a Region Of Interest (ROI) detection unit dividing the edge image into a plurality of regions – Lee Fig 1 + ¶9); 
sorting, by one or more processors, the plurality of video clips based on the sorting result of the plurality of cameras (In this case, when the CET value of the first region R1 is less than the predetermined threshold value (TH) as the calculated result of the edge value collector 134 in FIG. 4, a detection error where the first region R1 is excluded from an ROI may occur – Lee Fig 1 + ¶54); and 
Lee does not disclose wherein setting the video window comprises: 
sorting, by the one or more processors, the plurality of cameras based on respective times when the moving object appears in the plurality of historical video clips;
setting, by the one or more processors, the video window based on the plurality of sorted video clips.
However, Srinivasa teaches wherein setting the video window comprises (the method for the surveillance of objects in an image further comprises operations of merging best-fit rectangles for regions – Srinivasa Figs 4 & 14 + ¶51):
setting, by the one or more processors, the video window based on the plurality of sorted video clips (the method for the surveillance of objects in an image further comprises operations of merging best-fit rectangles for regions, an input coupled with the processor for receiving images from at least one image source, and an output coupled with the processor for outputting an output selected from a group consisting of a recommendation, a decision, and a classification based on the information collected – Srinivasa Figs 4 & 14 + ¶51 and ¶53).
Lee discloses a vehicle mounted obstacle detection and verification system that separates scanned objects into a series of edge lines that are totaled, analyzed, verified, and use to assist in vehicle navigation. Srinivasa teaches a vehicle mounted object detection system that compares the light intensity and region of interest areas between images to determine which one contains the object and categorize the objects into groups based on whether the captured objects are new or should be categorized as part of an existing cluster. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lee, a vehicle mounted obstacle detection and verification system that separates scanned objects into a series of edge lines that are totaled, analyzed, verified, and use to assist in vehicle navigation with, a vehicle mounted object detection system that compares the light intensity and region of interest areas between images to determine which one contains the object and categorize the objects into groups based on whether the captured objects are new or should be categorized as part of an existing cluster, as taught by Srinivasa, to remove those edge regions from the image that do not match the predetermined geometrical constraint, see Srinivasa ¶45.
However, Wheeler teaches sorting, by the one or more processors, the plurality of cameras based on respective times when the moving object appears in the plurality of historical video clips (The vehicle 150 compares 908 data associated with the objects detected by the vehicles to data associated with the objects on the maps to determine any discrepancies between the vehicle's 150 perception of its environment, The vehicle 150 creates 912 a match record…. The match record includes the current location of the vehicle 150 and a current timestamp., a machine-readable medium and execute them in a processor (or controller) – Wheeler Fig 10 & 16 + ¶84, ¶86, and ¶167);
Lee discloses a vehicle mounted obstacle detection and verification system that separates scanned objects into a series of edge lines that are totaled, analyzed, verified, and used to assist in vehicle navigation. Wheeler teaches a vehicle mounted landmark detection system that compares detected objects to existing databases, accounting for weather, timestamps, confidence values, removal of outliers, neural networks and thresholds to verify their detections and locations to update navigational maps.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lee, a vehicle mounted obstacle detection and verification system that separates scanned objects into a series of edge lines that are totaled, analyzed, verified, and use to assist in vehicle navigation with, a vehicle mounted landmark detection system that compares detected objects to existing databases, accounting for weather, timestamps, confidence values, removal of outliers, neural networks and thresholds to verify their detections and locations to update navigational maps, as taught by Wheeler, to avoid an excessive operation processing amount in an image processing operation for obstacle recognition, see Lee ¶7.
As per claim 6
Lee does not disclose wherein the second factor decreases with: 
the increase of the size of the video window, and 
the increase of the number of video clips in which the object appears.
However, Srinivasa teaches wherein the second factor decreases with (This was further followed by computing the edge density within the window at the best matched position. If the edge density was above a threshold, then the regions from the two frames were said to be matched. If a region in the previous frame did not satisfy either the Euclidean distance criterion or the SSD in intensity matching criterion, then that region was rejected 1412. Rejection 1412 normally occurred either when a vehicle was being completely passed by the host vehicle, and was no longer in view of the camera, or when there was a sudden change in illumination which caused a large change in intensity or loss of edge information due to lack of contrast. – – Srinivasa Figs 4 & 14 + ¶105 – Examiner reasons that as the edge density increases, as it would with an increasing window size, the number of rejections would increase, leading to a lower overall uniqueness of each enclosing rectangle): 
the increase of the size of the video window (an input coupled with the processor for receiving images from at least one image source, and an output coupled with the processor for outputting an output selected from a group consisting of a recommendation, a decision, and a classification based on the information collected, The rectangles are then tested based on an aspect ratio and size criterion through the application of an aspect ratio and size filter 418. This operation is useful when detecting objects that tend to have a regular aspect ratio and size.  – Srinivasa Figs 4 & 14 + ¶51 and ¶97), and 
the increase of the number of video clips in which the object appears (For the pictures presented with this discussion, a threshold of 3.5 was used for the aspect ratio (the ratio of the longer side to the smaller side of the minimum enclosing rectangle)…good isolation of the four nearest cars in front of the camera. – Srinivasa Figs 4 & 14 + ¶97 – Examiner reasons that as the aspect ratio changes, the changes result in increases in object video detections).
Lee discloses a vehicle mounted obstacle detection and verification system that separates scanned objects into a series of edge lines that are totaled, analyzed, verified, and use to assist in vehicle navigation. Srinivasa teaches a vehicle mounted object detection system that compares the light intensity and region of interest areas between images to determine which one contains the object and categorize the objects into groups based on whether the captured objects are new or should be categorized as part of an existing cluster. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lee, a vehicle mounted obstacle detection and verification system that separates scanned objects into a series of edge lines that are totaled, analyzed, verified, and use to assist in vehicle navigation with, a vehicle mounted object detection system that compares the light intensity and region of interest areas between images to determine which one contains the object and categorize the objects into groups based on whether the captured objects are new or should be categorized as part of an existing cluster, as taught by Srinivasa, to remove those edge regions from the image that do not match the predetermined geometrical constraint, see Srinivasa ¶45.
As per claim 12
Lee does not disclose wherein determining the uniqueness levels comprises: 
setting a video window to comprise a first number of video clips of the plurality of video clips; 
for each object of the plurality of objects: 
determining at least one of the following: 
a first factor indicating a ratio of a number of occurrence times of the object and a total number of occurrence times of the plurality of objects in the video window, and 
a second factor associated with a size of the video window and a number of video clips in which the object appears; and 
determining a uniqueness level of the object in the video window based on the at least one of the first and second factors.
However, Holz teaches wherein determining the uniqueness levels comprises (determining a plurality of sample sets, wherein each sample set comprises a subset of the plurality of candidate landmarks and a plurality of corresponding mapped landmarks… determining a transformation for each sample set that relates the candidate landmarks from the subset to the corresponding mapped landmarks - Holz Fig 15 + ¶6):
for each object of the plurality of objects (plurality of candidate landmarks - Holz Fig 15 + ¶4): 
determining at least one of the following (one or more processors, and a non-transitory computer readable medium. –  Holz Fig 15 + ¶4): 
a first factor indicating a ratio of a number of occurrence times of the object and a total number of occurrence times of the plurality of objects in the video window (Further examples may include determining a pose estimation confidence. The pose estimation confidence may be based on the ratio of inliers associated with a subset to the total number of candidate landmarks. A ratio that is close to one may indicate that there are very few false detections, while a ratio that is close to zero may indicate that there are many false detections., For example, the number of sampled landmarks may relate to a percentage of the total number of candidate landmarks… the percentage of inliers associated with the selected sample set of block 1504 relative to the total number of candidate landmarks may be compared to the threshold percentage. –  Holz Fig 15 and ¶32, ¶92 and ¶130), and
determining a uniqueness level of the object, based on the at least one of the first (Further examples may include determining a pose estimation confidence. The pose estimation confidence may be based on the ratio of inliers associated with a subset to the total number of candidate landmarks. A ratio that is close to one may indicate that there are very few false detections, while a ratio that is close to zero may indicate that there are many false detections., For example, the number of sampled landmarks may relate to a percentage of the total number of candidate landmarks. –  Holz Fig 15 + ¶32, and ¶92).
Lee discloses a vehicle mounted obstacle detection and verification system that separates scanned objects into a series of edge lines that are totaled, analyzed, verified, and use to assist in vehicle navigation. Holz teaches a vehicle mounted landmark detection system that calculates a ratio of total candidate landmarks to verify their detections and locations to update navigational maps.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lee, a vehicle mounted obstacle detection and verification system that separates scanned objects into a series of edge lines that are totaled, analyzed, verified, and use to assist in vehicle navigation with, a vehicle mounted landmark detection system that calculates a ratio of total candidate landmarks to verify their detections and locations to update navigational maps, as taught by Holz, to avoid an excessive operation processing amount in an image processing operation for obstacle recognition, see Lee ¶7.
However, Srinivasa teaches setting a video window to comprise a first number of video clips of the plurality of video clips (the method for the surveillance of objects in an image further comprises operations of merging best-fit rectangles for regions – Srinivasa Figs 4 & 14 + ¶51); 
a second factor associated with a size of the video window and a number of video clips in which the object appears (After the objects in a particular image N are detected, the image is provided to an object tracking module 306, where the current image N is compared with the image last received (N-1) in order to determine whether any new objects of interest have entered the scene, and to further stabilize the output of the object detecting module 304, The rectangles are then tested based on an aspect ratio and size criterion through the application of an aspect ratio and size filter 418. This operation is useful when detecting objects that tend to have a regular aspect ratio and size. – Srinivasa Figs 4 & 14 + ¶88 and ¶97); and 
in the video window, and second factors (The rectangles are then tested based on an aspect ratio and size criterion through the application of an aspect ratio and size filter 418. This operation is useful when detecting objects that tend to have a regular aspect ratio and size. – Srinivasa Figs 4 & 14 + ¶97).
Lee discloses a vehicle mounted obstacle detection and verification system that separates scanned objects into a series of edge lines that are totaled, analyzed, verified, and use to assist in vehicle navigation. Srinivasa teaches a vehicle mounted object detection system that compares the light intensity and region of interest areas between images to determine which one contains the object and categorize the objects into groups based on whether the captured objects are new or should be categorized as part of an existing cluster. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lee, a vehicle mounted obstacle detection and verification system that separates scanned objects into a series of edge lines that are totaled, analyzed, verified, and use to assist in vehicle navigation with, a vehicle mounted object detection system that compares the light intensity and region of interest areas between images to determine which one contains the object and categorize the objects into groups based on whether the captured objects are new or should be categorized as part of an existing cluster, as taught by Srinivasa, to remove those edge regions from the image that do not match the predetermined geometrical constraint, see Srinivasa ¶45.
As per claim 13
Lee does not disclose wherein determining the uniqueness level of the object in the video window based on the at least one of the first and second factors comprises:
comparing a candidate uniqueness level of each of the plurality of objects in the video window determined based on the at least one of the first and second factors with a uniqueness threshold; 
in accordance with a determination that candidate uniqueness levels of the plurality of objects in the video window are all below the uniqueness threshold:
enlarging the video window to comprise a second number of video clips, and 
determining a uniqueness level of each of the plurality of objects in the enlarged video window.
However, Holz teaches wherein determining the uniqueness level of the object in, based on the at least one of the first (Further examples may include determining a pose estimation confidence. The pose estimation confidence may be based on the ratio of inliers associated with a subset to the total number of candidate landmarks. A ratio that is close to one may indicate that there are very few false detections, while a ratio that is close to zero may indicate that there are many false detections., For example, the number of sampled landmarks may relate to a percentage of the total number of candidate landmarks. –  Holz Fig 15 + ¶32, and ¶92),
comparing a candidate uniqueness level of each of the plurality of objects, determined based on the at least one of the first (Further examples may include determining a pose estimation confidence. The pose estimation confidence may be based on the ratio of inliers associated with a subset to the total number of candidate landmarks. A ratio that is close to one may indicate that there are very few false detections, while a ratio that is close to zero may indicate that there are many false detections., For example, the number of sampled landmarks may relate to a percentage of the total number of candidate landmarks. –  Holz Fig 15 + ¶32, and ¶92);
determining a uniqueness level of each of the plurality of objects (determining a plurality of sample sets, wherein each sample set comprises a subset of the plurality of candidate landmarks and a plurality of corresponding mapped landmarks… determining a transformation for each sample set that relates the candidate landmarks from the subset to the corresponding mapped landmarks - Holz Fig 15 + ¶6).
Lee discloses a vehicle mounted obstacle detection and verification system that separates scanned objects into a series of edge lines that are totaled, analyzed, verified, and use to assist in vehicle navigation. Holz teaches a vehicle mounted landmark detection system that calculates a ratio of total candidate landmarks to verify their detections and locations to update navigational maps.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lee, a vehicle mounted obstacle detection and verification system that separates scanned objects into a series of edge lines that are totaled, analyzed, verified, and use to assist in vehicle navigation with, a vehicle mounted landmark detection system that calculates a ratio of total candidate landmarks to verify their detections and locations to update navigational maps, as taught by Holz, to avoid an excessive operation processing amount in an image processing operation for obstacle recognition, see Lee ¶7.
However, Srinivasa teaches in the video window, and second factors comprises (The rectangles are then tested based on an aspect ratio and size criterion through the application of an aspect ratio and size filter 418. This operation is useful when detecting objects that tend to have a regular aspect ratio and size. – Srinivasa Figs 4 & 14 + ¶97):
in the video window, and second factors with a uniqueness threshold (The rectangles are then tested based on an aspect ratio and size criterion through the application of an aspect ratio and size filter 418. This operation is useful when detecting objects that tend to have a regular aspect ratio and size, When the position of the centroid in the first frame is within a predetermined distance of the centroid in the next frame, the object in the first frame is considered matched with the object in the next frame. For objects with centroids that are matched, the edge density criterion is applied to determine a density of edges in regions of the objects and a size of the objects. If a size difference between the matched objects is below a predetermined threshold, then the object with the greater density of edges is considered to be the object and an operation of determining object clusters is performed to determine if the object is a new object or part of an existing cluster of objects – Srinivasa Figs 4 & 14 + ¶97 and ¶48);
in accordance with a determination that candidate uniqueness levels of the plurality of objects in the video window are all below the uniqueness threshold (If a size difference between the matched objects is below a predetermined threshold, then the object with the greater density of edges is considered to be the object and an operation of determining object clusters is performed to determine if the object is a new object or part of an existing cluster of objects – Srinivasa Figs 4 & 14 + ¶48):
enlarging the video window to comprise a second number of video clips (The rectangles are then tested based on an aspect ratio and size criterion through the application of an aspect ratio and size filter 418. This operation is useful when detecting objects that tend to have a regular aspect ratio and size.  – Srinivasa Figs 4 & 14 + ¶97), and 
in the enlarged video window (The rectangles are then tested based on an aspect ratio and size criterion through the application of an aspect ratio and size filter 418. This operation is useful when detecting objects that tend to have a regular aspect ratio and size.  – Srinivasa Figs 4 & 14 + ¶97).
Lee discloses a vehicle mounted obstacle detection and verification system that separates scanned objects into a series of edge lines that are totaled, analyzed, verified, and use to assist in vehicle navigation. Srinivasa teaches a vehicle mounted object detection system that compares the light intensity and region of interest areas between images to determine which one contains the object and categorize the objects into groups based on whether the captured objects are new or should be categorized as part of an existing cluster. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lee, a vehicle mounted obstacle detection and verification system that separates scanned objects into a series of edge lines that are totaled, analyzed, verified, and use to assist in vehicle navigation with, a vehicle mounted object detection system that compares the light intensity and region of interest areas between images to determine which one contains the object and categorize the objects into groups based on whether the captured objects are new or should be categorized as part of an existing cluster, as taught by Srinivasa, to remove those edge regions from the image that do not match the predetermined geometrical constraint, see Srinivasa ¶45.
As per claim 14
Lee does not disclose wherein determining the uniqueness levels further comprises: 
determining a further uniqueness level of each of the plurality of objects in at least one remaining video clip of the plurality of video clips excluded from the video window.
However, Holz teaches wherein determining the uniqueness levels further comprises (determining a plurality of sample sets, wherein each sample set comprises a subset of the plurality of candidate landmarks and a plurality of corresponding mapped landmarks… determining a transformation for each sample set that relates the candidate landmarks from the subset to the corresponding mapped landmarks - Holz Fig 15 + ¶6).
Lee discloses a vehicle mounted obstacle detection and verification system that separates scanned objects into a series of edge lines that are totaled, analyzed, verified, and used to assist in vehicle navigation. Holz teaches a vehicle mounted landmark detection system that calculates a ratio of total candidate landmarks to verify their detections and locations to update navigational maps.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lee, a vehicle mounted obstacle detection and verification system that separates scanned objects into a series of edge lines that are totaled, analyzed, verified, and use to assist in vehicle navigation with, a vehicle mounted landmark detection system that calculates a ratio of total candidate landmarks to verify their detections and locations to update navigational maps, as taught by Holz, to avoid an excessive operation processing amount in an image processing operation for obstacle recognition, see Lee ¶7.
However, Wheeler teaches determining a further uniqueness level of each of the plurality of objects in at least one remaining video clip of the plurality of video clips excluded from the video window (In some embodiments, the vehicle 150 creates match records only for verified represented objects of which the associated confidence value is below a predetermined threshold value. The associated confidence value can be obtained from the local HD map store 275., The online HD map system 110 removes 1006 outlier verification records and outlier raw sensor data. An outlier verification record is a verification record for which the verification result is inconsistent with other verification records for a particular location, For each landmark object, the HD map system 110 determines 1012 whether the confidence value associated with the landmark object is below a threshold confidence value., a machine-readable medium and execute them in a processor (or controller) – Wheeler Fig 10 & 16 + ¶87, ¶103, ¶106 and ¶167).
Lee discloses a vehicle mounted obstacle detection and verification system that separates scanned objects into a series of edge lines that are totaled, analyzed, verified, and used to assist in vehicle navigation. Wheeler teaches a vehicle mounted landmark detection system that compares detected objects to existing databases, accounting for weather, timestamps, confidence values, removal of outliers, neural networks and thresholds to verify their detections and locations to update navigational maps.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lee, a vehicle mounted obstacle detection and verification system that separates scanned objects into a series of edge lines that are totaled, analyzed, verified, and use to assist in vehicle navigation with, a vehicle mounted landmark detection system that compares detected objects to existing databases, accounting for weather, timestamps, confidence values, removal of outliers, neural networks and thresholds to verify their detections and locations to update navigational maps, as taught by Wheeler, to avoid an excessive operation processing amount in an image processing operation for obstacle recognition, see Lee ¶7.
As per claim 15
Lee further discloses identifying a moving object moving across the geographical area and appearing in a plurality of historical video clips captured by the plurality of cameras (an obstacle recognition system for vehicle includes: an image photographing unit included in a vehicle, and generating a source image which is obtained by photographing a front view and a rear view while the vehicle is driving; an edge image generation unit receiving the source image, and generating an edge image which represents an object included in the source image as an edge line; a Region Of Interest (ROI) detection unit dividing the edge image into a plurality of regions – Lee Fig 1 + ¶9); 
sorting the plurality of video clips based on the sorting result of the plurality of cameras (In this case, when the CET value of the first region R1 is less than the predetermined threshold value (TH) as the calculated result of the edge value collector 134 in FIG. 4, a detection error where the first region R1 is excluded from an ROI may occur – Lee Fig 1 + ¶54); and 
Lee does not disclose wherein setting the video window comprises: 
sorting the plurality of cameras based on respective times when the moving object appears in the plurality of historical video clips;
setting the video window based on the plurality of sorted video clips.
However, Srinivasa teaches wherein setting the video window comprises (the method for the surveillance of objects in an image further comprises operations of merging best-fit rectangles for regions – Srinivasa Figs 4 & 14 + ¶51):
setting the video window based on the plurality of sorted video clips (the method for the surveillance of objects in an image further comprises operations of merging best-fit rectangles for regions, an input coupled with the processor for receiving images from at least one image source, and an output coupled with the processor for outputting an output selected from a group consisting of a recommendation, a decision, and a classification based on the information collected – Srinivasa Figs 4 & 14 + ¶51 and ¶53).
Lee discloses a vehicle mounted obstacle detection and verification system that separates scanned objects into a series of edge lines that are totaled, analyzed, verified, and use to assist in vehicle navigation. Srinivasa teaches a vehicle mounted object detection system that compares the light intensity and region of interest areas between images to determine which one contains the object and categorize the objects into groups based on whether the captured objects are new or should be categorized as part of an existing cluster. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lee, a vehicle mounted obstacle detection and verification system that separates scanned objects into a series of edge lines that are totaled, analyzed, verified, and use to assist in vehicle navigation with, a vehicle mounted object detection system that compares the light intensity and region of interest areas between images to determine which one contains the object and categorize the objects into groups based on whether the captured objects are new or should be categorized as part of an existing cluster, as taught by Srinivasa, to remove those edge regions from the image that do not match the predetermined geometrical constraint, see Srinivasa ¶45.
However, Wheeler teaches sorting the plurality of cameras based on respective times when the moving object appears in the plurality of historical video clips (The vehicle 150 compares 908 data associated with the objects detected by the vehicles to data associated with the objects on the maps to determine any discrepancies between the vehicle's 150 perception of its environment, The vehicle 150 creates 912 a match record…. The match record includes the current location of the vehicle 150 and a current timestamp.– Wheeler Fig 10 & 16 + ¶84, and ¶86);
Lee discloses a vehicle mounted obstacle detection and verification system that separates scanned objects into a series of edge lines that are totaled, analyzed, verified, and used to assist in vehicle navigation. Wheeler teaches a vehicle mounted landmark detection system that compares detected objects to existing databases, accounting for weather, timestamps, confidence values, removal of outliers, neural networks and thresholds to verify their detections and locations to update navigational maps.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lee, a vehicle mounted obstacle detection and verification system that separates scanned objects into a series of edge lines that are totaled, analyzed, verified, and use to assist in vehicle navigation with, a vehicle mounted landmark detection system that compares detected objects to existing databases, accounting for weather, timestamps, confidence values, removal of outliers, neural networks and thresholds to verify their detections and locations to update navigational maps, as taught by Wheeler, to avoid an excessive operation processing amount in an image processing operation for obstacle recognition, see Lee ¶7.
As per claim 16
Lee does not disclose wherein the second factor decreases with: 
the increase of the size of the video window, and 
the increase of the number of video clips in which the object appears.
However, Srinivasa teaches wherein the second factor decreases with (This was further followed by computing the edge density within the window at the best matched position. If the edge density was above a threshold, then the regions from the two frames were said to be matched. If a region in the previous frame did not satisfy either the Euclidean distance criterion or the SSD in intensity matching criterion, then that region was rejected 1412. Rejection 1412 normally occurred either when a vehicle was being completely passed by the host vehicle, and was no longer in view of the camera, or when there was a sudden change in illumination which caused a large change in intensity or loss of edge information due to lack of contrast. – – Srinivasa Figs 4 & 14 + ¶105 – Examiner reasons that as the edge density increases, as it would with an increasing window size, the number of rejections would increase, leading to a lower overall uniqueness of each enclosing rectangle): 
the increase of the size of the video window (an input coupled with the processor for receiving images from at least one image source, and an output coupled with the processor for outputting an output selected from a group consisting of a recommendation, a decision, and a classification based on the information collected, The rectangles are then tested based on an aspect ratio and size criterion through the application of an aspect ratio and size filter 418. This operation is useful when detecting objects that tend to have a regular aspect ratio and size.  – Srinivasa Figs 4 & 14 + ¶51 and ¶97), and 
the increase of the number of video clips in which the object appears (For the pictures presented with this discussion, a threshold of 3.5 was used for the aspect ratio (the ratio of the longer side to the smaller side of the minimum enclosing rectangle)…good isolation of the four nearest cars in front of the camera. – Srinivasa Figs 4 & 14 + ¶97 – Examiner reasons that as the aspect ratio changes, the changes result in increases in object video detections).
Lee discloses a vehicle mounted obstacle detection and verification system that separates scanned objects into a series of edge lines that are totaled, analyzed, verified, and use to assist in vehicle navigation. Srinivasa teaches a vehicle mounted object detection system that compares the light intensity and region of interest areas between images to determine which one contains the object and categorize the objects into groups based on whether the captured objects are new or should be categorized as part of an existing cluster. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lee, a vehicle mounted obstacle detection and verification system that separates scanned objects into a series of edge lines that are totaled, analyzed, verified, and use to assist in vehicle navigation with, a vehicle mounted object detection system that compares the light intensity and region of interest areas between images to determine which one contains the object and categorize the objects into groups based on whether the captured objects are new or should be categorized as part of an existing cluster, as taught by Srinivasa, to remove those edge regions from the image that do not match the predetermined geometrical constraint, see Srinivasa ¶45.
Conclusion
The prior art of reference considered relevant to Applicants’ invention, but not used as a basis for a rejection of the claims include:
Fukata et al., US-20150323785-A1, vehicle-based object detection and edge line luminescence comparison and detection frequency-based analysis.
Lu et al, US-20200213581-A1, vehicle-based object detection using confidence-based analysis and adjustment of camera lenses to improve detection quality.
Silver et al, US-20160224850-A1, vehicle-based static object detection using timestamp-based analysis and camera field of view adjustments.
Schaufler, US-20090268947-A1, vehicle-based static object detection using timestamp and detection frequency-based analysis to train an image analyzer neural network.
Zhao, US-20200082727-A1, vehicle-based static object detection using timestamp-based analysis.
Applicant's amendment necessitated the new ground(s) of rejection presented in this
Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).
Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE
MONTHS from the mailing date of this action. In the event a first reply is filed within TWO
MONTHS of the mailing date of this final action and the advisory action is not mailed until after
the end of the THREE-MONTH shortened statutory period, then the shortened statutory period
will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR
1.136(a) will be calculated from the mailing date of the advisory action. In no event, however,
will the statutory period for reply expire later than SIX MONTHS from the date of this final
action.
It is respectfully request that the Applicants review these references along with the prior art of record in deciding on what if any amendments will be made to the claims. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIS ASIM SHAIKH whose telephone number is (571)272-6426. The examiner can normally be reached 8:00-5:30 M-F EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey S. Jabr can be reached on 3668. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.A.S./Examiner, Art Unit 3668        
/Fadey S. Jabr/Supervisory Patent Examiner, Art Unit 3668